Title: To George Washington from John Rawlins, 10 March 1787
From: Rawlins, John
To: Washington, George



Honored Sir
Baltimore March 10th 1787

I have sent you, pr Capn Man’s Packet the freizes for doors and windows, which I hope will please you, Mr Tharp informed me he ad Agreed with you for the Composition work, in your Salloon room, at £43.12s.od. Virginia currency the lowest I can afford to do it for is £45.os.od. Maryland currency which I hope your Excellency will not think too much, if its Conveinient should be Glad, you could send the money by the Bearer Capn Man or A Draft on any Gentleman in this Town, would answer the same, your Compliance with the above request will at this time greatly serve and Oblige Yr Most Obdt Hble Svt &c.

John Rawlins

